

PROXY AND VOTING AGREEMENT
(English Translation)




This  Proxy and Voting Agreement (the “Agreement”) is entered into as of August
25, 2006 among the following partiesæ 


Party A: 
Shiming (Xi’an) Enterprise Management Consulting Co., Ltd.
Registered Address:
No. 2, 12th Floor,
Gaoxin 2nd Road, Shaanxi Security Plaza,
Xi’an High Tech and New Technology Development Zone,
Xi’an, Shaanxi Province, China 710075,
Legal Representative: Shiming Wang



Party B: The undersigned shareholders of Shiming Science & Technology Joint
Stock Co., Ltd., a corporation incorporated under the laws of the People’s
Republic of China (“Shiming Company”).


In this Agreement, Party A and Party B are called collectively the “Parties” and
each of them is individually called a “Party.”


WHEREAS:


A.  Party A is a company incorporated in Xi’an, China under the laws of the
People’s Republic of China, which has the technological expertise in development
and sales of consumer electronics.


B.  As of the date of the Agreement Party B is comprised of holders of
substantially all of the issued and outstanding shares of Shiming Company, and
each member of Party B legally holds the equity interest in Shiming Company set
forth opposite Party B’s name in Annex 1. The total shares held by Party B
collectively are over 95% of total outstanding shares of Shiming Company.


C.  Party B desires to grant to the Board of Directors of Party A a proxy to
vote all of Party B’s shares in Shiming Company for the maximum period of time
permitted by law in consideration of the issuance to Party B of shares of the
Cayman Company and for other good and valuable consideration.


NOW THEREFORE, the Parties hereby have reached the following agreement upon
friendly consultations:
 
-1-

--------------------------------------------------------------------------------



1.  
Party B hereby agrees to irrevocably entrust Party A for the maximum period
permitted by law, with all of Party B’s voting rights as a shareholder of
Shiming Company. Party A shall exercise such rights in accordance with the laws
of the PRC and the Articles of Association of Shiming Company.




2.  
Party A may from time to time establish and amend rules to govern how Party A
shall exercise the powers granted to it by Party B herein, including, but not
limited to, the number or percentage of directors of Party A which shall be
required to authorize or take any action and to sign documents evidencing the
taking of such action, and Party A shall only take action in accordance with
such rules.




3.  
All Parties to this Agreement hereby acknowledge that, regardless of any change
in the equity interests of Shiming Company, Party B shall appoint the person
designated by Party A with all shareholder’s voting rights. Party B shall not
transfer its equity interests of Shiming Company to any individual or company
(other than Party A or the individuals or entities designated by Party A). Party
B acknowledges that it will continue to perform this Agreement even if one or
more than one of them do not hold the equity interests of Shiming Company.




4.  
This Agreement has been duly executed by the Parties, and, in the case of a
Party which is not a natural person, has been duly authorized by all necessary
corporate or other action by such Party and executed and delivered by such
Party’s duly authorized representatives, as of the date first set forth above
and shall be effective simultaneously.




5.  
Party B represents and warrants to Party A that Party B owns all of the shares
of Shiming Company set forth below its name in Annex 1 and on the signature
pages below, free and clear of all liens and encumbrances and Party B has not
granted to anyone, other than Party A, a power of attorney or proxy over any of
such shares or in Party B’s rights as a shareholder of Shiming Company and the
execution and delivery of this Agreement by Party B will not violate any law,
regulations, judicial or administrative order, arbitration award, agreement,
contract or covenant applicable to Party B.




6.  
This Agreement may not be terminated without the unanimous consent of both
Parties, except that Party A may, by giving thirty (30) days prior written
notice to Party B hereto, terminate this Agreement.




7.  
Any amendment and/or rescission shall be agreed by the Parties in writing.



-2-

--------------------------------------------------------------------------------



8.  
The execution, validity, construction and performance of this Agreement shall be
governed by the laws of PRC.




9.  
This Agreement is executed in Chinese and English in twelve (12) copies; Party A
and each member of Party B holds one and each original copy has the same legal
effect. This Agreement has both an English version and a Chinese version. Both
versions are equally authentic. Where a comparison of the authentic texts of
both versions of this Agreement discloses a difference in meaning, the meaning
which best reconciles the texts, having regard to the object and purpose of this
Agreement shall be adopted.




10.  
Both Parties agree that in case of disputes arising from this Agreement, both
Parties shall settle their dispute through mediation, not in a lawsuit brought
in Court. If the Parties cannot reach a settlement 45 days after the mediation,
the dispute shall be referred to and determined by arbitration in the China
International Economic and Trade Arbitration Commission (“CIETAC”) upon the
initiation of either Party in accordance with the prevailing arbitration rules
of CIETAC. The written decision of the arbitrator shall be binding and
conclusive on the Parties hereto and enforceable in any court of competent
jurisdiction.






Party A:        Shiming (Xi’an) Enterprise Management Consulting Co., Ltd.      
    By: /s/ Shiming Wang      
Shiming Wang
   
Title: Chairman
      Party B:         Shaanxi Meixian Shiming Non-Ferrous Metallurgy Co., Ltd.
(“Meixian”)     Shares of Shiming Company owned by Meixian 38000000          
/s/ Shiming Wang                                       Chairman                
/s/ Shiming Wang                                       
Shiming Wang (PRC ID Card No.: 610326570221061)
   
Shares of Shiming Company owned by Shiming Wang: 12900000

 
-3-

--------------------------------------------------------------------------------


 

    /s/ Nairang Liu                                           
Nairang Liu (PRC ID Card No.: 610326631127043)
   
Shares of Shiming Company owned by Nairang Liu: 3470000
                /s/ Liehua Wang                                        
Liehua Wang (PRC ID Card No.: 610421541129002)
   
Shares of Shiming Company owned by Liehua Wang: 3408800
                /s/ Genyun Qu                                           
Genyun Qu (PRC ID Card No.: 610421501011001)
   
Shares of Shiming Company owned by Genyun Qu: 2930000
          /s/ Rui Wang                                              
Rui Wang (PRC ID Card No.: 610326810124041)
   
Shares of Shiming Company owned by Rui Wang: 2720000
              /s/ Ziyuan Lu                                            
Ziyuan Lu (PRC ID Card No.: 610102621205358)
   
Shares of Shiming Company owned by Ziyuan Lu: 435000
                /s/ Yan Luo                                                 
Yan Luo (PRC ID Card No.: 51012619720106140X)
   
Shares of Shiming Company owned by Yan Luo: 435000
                /s/ Cunhu Yang                                         
Cunhu Yang (PRC ID Card No.: 610104196210016177)
   
Shares of Shiming Company owned by Cunhu Yang: 362400
                /s/ Wanjun Shu                                          
Wanjun Shu (PRC ID Card No.: 610124510805001)
   
Shares of Shiming Company owned by Wanjun Shu: 271800

 
-4-

--------------------------------------------------------------------------------


 

    Attorney-in-fact for certain shareholders of Party B:     Shiming (Xi’an)
Enterprise Management & Consulting Co., Ltd.                 /s/ Shiming
Wang                                       By: Shiming Wang     As
attorney-in-fact pursuant to that certain Power of Attorney, Shareholders’
Voting Rights, Proxy Agreement and Covenant Not to Sue dated January 15, 2006

 
 
-5-

--------------------------------------------------------------------------------


       
 